Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 1 of 18 PageID #: 2532




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

    INDIANA STATE CONFERENCE OF              )
    THE NATIONAL ASSOCIATION FOR             )
    THE ADVANCEMENT OF COLORED               )
    PEOPLE (NAACP) and LEAGUE OF             )
    WOMEN VOTERS OF INDIANA,                 )
                                             )
                Plaintiffs,                  )
                                             )
    v.                                       )   Case No.: 1:17-cv-02897-TWP-MPB
                                             )
    CONNIE LAWSON, in her official           )
    capacity as Secretary of State of        )
    Indiana,                                 )
    J. BRADLEY KING, in his official         )
    capacity as Co-Director of the Indiana   )
    Election Division, ANGELA                )
    NUSSMEYER, in her official capacity      )
    as Co-Director of the Indiana Election   )
    Division, et al.,                        )

                Defendants.


   COMMON CAUSE INDIANA,                          )
                                                  )
                  Plaintiff,                      )
                                                  )
   v.                                             ) Case No. 1:17-cv-03936-TWP-MPB
                                                  )
   CONNIE LAWSON, in her official capacity )
   as Secretary of State of Indiana, J.           )
   BRADLEY KING, in his official capacity as )
   Co-Director of the Indiana Election            )
   Division, and ANGELA M. NUSSMEYER, )
   in her official capacity as Co-Director of the )
   Indiana Election Division,                     )
                                                  )
                  Defendants.                     )
                                                  )

                  RESPONSE IN OPPOSITION TO PLAINTIFFS’
                     MOTION FOR SUMMARY JUDGMENT
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 2 of 18 PageID #: 2533




            Plaintiffs brought their lawsuits to challenge Indiana’s participation in the

   Interstate Voter Crosscheck Program (Crosscheck), but now ask this Court to grant

   a permanent injunction prohibiting implementation of a new law unrelated to

   Crosscheck that complies with the National Voter Registration Act. Consequently,

   the Court should deny the plaintiffs’ motion for summary judgment and dismiss these

   cases.

                 STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

            The National Voter Registration Act of 1993 (“NVRA”) was passed to establish

   procedures to ensure that eligible individuals are able to register to vote and local

   and federal governments ensure those procedures are implemented to increase voter

   participation in elections. 52 U.S.C. § 20501. The voter lists are maintained by the

   county boards, but the local county officials receive guidance from the election

   division.

            Plaintiffs initiated this lawsuit in 2017 because of Indiana’s participation in

   Crosscheck and how Indiana election officials were to process the Crosscheck

   information. In 2017, Indiana enacted SEA 442 that outlined the requirements for

   local county voter registration offices to remove the registration of individuals that

   were registered to vote in another state after the date they registered in Indiana after

   they confirmed the matches with the information received through Crosscheck,

   eliminating a mailer confirmation to the individual of their cancellation. Ind. Code §

   3-7-38.2-5.




                                               2
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 3 of 18 PageID #: 2534




         Indiana has not participated in Crosscheck since 2017, when it ceased

   operations. In particular, as of March 25, 2020, Indiana no longer participates in the

   Crosscheck program, having withdrawn from the memorandum of understanding

   after the passage of SEA 334. [Dkt. 135, Ex. 1.] SEA 334 required Indiana to

   withdraw from Crosscheck and instead established a different data sharing program

   for voter list maintenance with different processing requirements. Ind. Code § 3-7-

   38.2-5.1(a).

                  STATEMENT OF MATERIAL FACTS IN DISPUTE

         SEA 442

         Senate Bill 442, enacted in 2017 but never fully implemented, changed the way

   Indiana election officials would use Crosscheck data that identified matches of voters

   who were registered in states other than Indiana. Specifically, to maintain the voter

   registration list, the election officials, after receiving information through Crosscheck

   of an individual register to vote in another state, would compare the first and last

   name, and date of birth with the other state, and make a determination. A decision

   to cancel the voter’s registration would be made where the individual identified by

   Crosscheck was the same individual registered in the county and they were registered

   to vote in another state after initially registering to vote in Indiana. Ind. Code § 3-7-

   38.2-5(d)-(e). SEA 442 did not require a county election official to confirm a voter’s

   cancellation of a previous registration from another state.

         SEA 334




                                              3
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 4 of 18 PageID #: 2535




         SEA 334 conforms to the requirements of the NVRA. Specifically, SEA 334

   establishes a voter list maintenance program. Ind. Code § 3-7-38.2-5.1(a). SEA 334

   requires that local county officials confirm whether registered voters intended to

   cancel their registration if they are registered to vote in another state. Ind. Code § 3-

   7-38.2-5.1 (d)(3). County officials must review the dates the individual registered to

   vote in Indiana and when the individual registered to vote in another state to confirm

   the most recent registration. Ind. Code § 3-7-38.2-5.1 (f). County officials are required

   to send a confirmation to the individual’s address before cancelling the registration

   and, where it does not appear that the individual did not authorize the cancellation,

   the county official must send an address confirmation to the voter’s Indiana address.

   Ind. Code § 3-7-38.2-5.1(e). The new law sets forth new confidence factors, new points

   system, and ensures the voter registration cancellation is forwarded if the

   individual’s name matches the registration in another state or the confidence factors

   are met. Ind. Code § 3-7-38.2-5.1 (b)(5).

         Under the new law, if, within 30 days of the Indiana Election Division receiving

   information that an individual has registered to vote in another state, his or her first

   and last names, and date or birth are confirmed with the out of state information and

   they score 75 points or more on the confidence factors, only then is this information

   provided to the local county officials. SEA 334 § 8(c). In addition to confirming

   whether the individual is the same individual registered in the county, has registered

   in another state after registering in Indiana, the individual must have authorized the

   cancellation of their voter registration in another state – only then is the registration



                                               4
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 5 of 18 PageID #: 2536




   cancelled. Ind. Code § 3-7-38.2-5.1(e) Where the individual has not authorized the

   cancellation in another state, local officials must take an additional step of sending a

   confirmation notice to the voter’s Indiana address—direct contact with the voter that

   SEA 442 did not incorporate and a key element that Plaintiffs took issue with in

   regards to SEA 442. Id. Additionally, where another state provides information of a

   later registration to Indiana, via written notice, the state must provide the

   individual’s signed voter registration application that specifically authorizes the

   cancellation of any previous registrations. Ind. Code § 3-7-38.2-5.1(f) A similar

   provision in SEA 442 was not addressed by the Seventh Circuit. Common Cause Ind.

   V. Lawson, 397 F.3d 944, 961 (7th Cir. 2019).

                                STANDARD OF REVIEW

         Summary judgment is proper where there are no genuine issues of material

   fact and the moving party is entitled to judgment as a matter of law. Celotex

   Corporation v. Catrett, 477 U.S. 317, 322-23 (1986); Certain Underwriters of Lloyd’s

   v. General Accident Ins. Co. of America, 909 F.2d 228, 231 (7th Cir. 1990). Under this

   standard, a dispute of fact that is relevant to the moving party’s legal position will

   defeat summary judgment. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986).

   But the “mere existence of some alleged factual dispute between the parties will not

   defeat an otherwise properly supported motion for summary judgment; the

   requirement is that there be no genuine issue of material fact.” Id. at 247-48.

         A dispute about a material fact is genuine “if the evidence is such that a

   reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S.



                                              5
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 6 of 18 PageID #: 2537




   at 248. In determining the existence of a genuine issue of material fact, the court

   construes all facts in a light most favorable to the non-movant and draws all

   reasonable inferences in his favor. Id. at 255. “The evidence of the non-movant is to

   be believed, and all justifiable inferences are to be drawn in his favor.” Id. After

   drawing all reasonable inferences from the facts in favor of the non-movant, if a

   reasonable fact-finder could find for the party opposing the motion, summary

   judgment is inappropriate. Shields Enterprises, Inc. v. First Chicago Corp., 975 F.2d

   1290, 1294 (7th Cir. 1992).

         If a new argument is made in summary judgment briefing, “the correct first

   step is to consider whether it changes the complaint’s factual theory, or just the legal

   theories plaintiff has pursued so far.” Chessie Logistics Company v. Krinos Holdings,

   Inc., 867 F.3d 852, 860 (7th Cir. 2017) (holding that a Plaintiff forfeited a new

   argument because the new argument necessarily changed the complaint’s factual

   theory, and the Plaintiff did not allege facts supporting the new claim in its complaint

   “and had not otherwise signaled its pursuit of this theory until after discovery had

   closed”). While a plaintiff may generally amend the legal theories asserted in a

   complaint, “it cannot alter ‘the factual basis of [its] complaint at summary judgment’”

   because that constitutes “an unacceptable attempt to amend the pleadings through

   summary judgment argument.” BRC Rubber & Plastics, Inc. v. Continental Carbon

   Co., 900 F.3d 529, 541 (7th Cir. 2018) (quoting Whitaker v. Milwaukee Cnty., Wis.,

   772 F.3d 802, 808 (7th Cir. 2014)).




                                              6
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 7 of 18 PageID #: 2538




                                      ARGUMENT

      I.      Granting Summary Judgment is Improper Because SEA 442 Has
              Been Substantially Amended

           On August 23, 2017, the NAACP and League of Women Voters filed their

   lawsuit, alleging that “Senate Bill 442 flagrantly removes protections mandated by

   the NVRA and instead provides for the immediate removal of a voter based solely on

   the possibility of changed residence by the Crosscheck database . . . [NAACP Dkt. 1,

   ¶ 26] (emphasis in original). They further argued that “[i]n practice, Crosscheck

   produces inaccurate results, false positives, and leads to the discriminatory

   disenfranchisement of many legally registered voters” [NAACP Dkt. 1, ¶ 36], noting

   that Crosscheck’s high rate of false positives has been well documented. [NAACP Dkt.

   1, ¶ 39.] They requested that the Court declare the voter removal provision of Indiana

   SB 442 violate [the NVRA]. [NAACP Dkt. 1, p. 20.]

           On June 8, 2018, this Court issued a preliminary injunction “prohibiting

   Defendants from taking any action to implement SEA 442 until this case has been

   finally resolved,” issuing a similar ruling in Common Cause Indiana v. Lawson et al.

   . . .” Indiana State Conference of Nat'l Ass'n for Advancement of Colored People v.

   Lawson, 326 F. Supp. 3d 646, 664 (S.D. Ind. 2018), aff'd sub nom. Common Cause

   Indiana v. Lawson, 937 F.3d 944, (7th Cir. 2019)(emphasis added). Following an

   appeal, the Seventh Circuit affirmed the district court’s holding that Plaintiffs are

   likely to succeed on the merits of their challenge to Act 442. Common Cause Indiana

   v. Lawson, 937 F.3d 944, 962 (7th Cir. 2019) (emphasis added). In essence, Plaintiffs’

   lawsuit to declare that SEA 442 violates the NVRA was based on the assertion that

                                             7
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 8 of 18 PageID #: 2539




   a Crosscheck “match” (the interstate program designed to identify voters who have

   moved to, and registered to vote, in another state) does not constitute a voter’s

   authorization to cancel any previous registrations. NAACP, 326 F. Supp. 3d at 657.

         On March 21, 2020, SEA 334 was signed into law. SEA 334 voided the actions

   of NVRA officials to execute a memorandum of understanding with the Kansas

   Secretary of State and ordered the Indiana Secretary of State to promptly notify the

   Kansas Secretary of State that Indiana is no longer a party to the memorandum of

   understanding. § 7. SEA 334 also established the Indiana data enhancement

   association (IDEA), and introduced new protocol for cancelling voter registrations. §

   8. On March 25, 2020, Indiana Secretary of State Connie Lawson informed Kansas

   Secretary of State Scott Schwab that, effective immediately, Indiana was

   withdrawing from the Memorandum of Understanding entered with Kansas and

   other states regarding the Crosscheck program. [Dkt. 135, Ex. 1.]

         The passage of SEA 334 effectively eliminated SEA 442, abolishing the voter

   registration removal procedure in dispute in this litigation and withdrawing Indiana

   from Crosscheck, the very same database whose unreliability and flaws the Plaintiffs’

   Complaints centered upon. Now Plaintiffs, under the auspices of a Motion for

   Summary Judgment, are asking this Court to switch gears and grant them relief far

   beyond the one requested in their Complaints and outside the scope of this litigation:

   namely, to permanently enjoin Defendants’ implementation of SEA 334 § 8 (d) – (f)

   and to prohibit Defendants from otherwise removing any Indiana registrant from the

   list of eligible voters because of a change in residence absent direct contact from the



                                             8
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 9 of 18 PageID #: 2540




   voter or the Notice-and-Wait method. [Dkt. 183, p. 33.] Such relief may only be

   requested by initiating a separate cause of action, complete with its own claims,

   defenses, discovery, and relief.

            This Court enjoined the implementation of SEA 442 until this case has been

   finally resolved. NAACP, 326 F. Supp. 3d at 664. SEA 442 does not exist and therefore

   the case has been resolved. Plaintiffs’ Motion for Summary Judgment should be

   denied.


      II.      Summary judgment briefing is premature as SEA 334 substantially
               differs from SEA 442

            Because Plaintiffs have attempted to alter the factual basis of Plaintiffs’

   complaint through summary judgment briefing, this Court should deny their

   summary judgment motion.

            SEA 334 is a substantially different law than SEA 442. SEA 334 re-introduces

   the requirement that, before a county registration official removes a voter from the

   registration list based on information received from Indiana’s NVRA official, the

   county registration official must first determine whether the voter “authorized the

   cancellation of any previous registration by the voter when the voter registered in

   another state.” SEA 334 § 8(d)(3); Common Cause Dkt. 184-3 at 10; NAACP Dkt. 137-

   4 at 10. This language existed in the Indiana Election Code prior to SEA 442, and

   Plaintiffs do not allege that the statute violated the NVRA prior to SEA 442’s

   enactment. See Common Cause Dkt. 184-1 at 10; NAACP Dkt. 137-2 at 10.




                                              9
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 10 of 18 PageID #: 2541




          Furthermore, SEA 334 requires that, if a county voter registration official

   receives written information directly from another state regarding a voter’s

   registration, rather than from the NVRA officials, before the Indiana county voter

   registration official may cancel the voter’s registration, the other state must provide

   the official with “a copy of the voter's signed voter registration application which

   indicates the individual authorizes cancellation of the individual's previous

   registration.” SEA 334 § 8(f)(1). The plain language of the statute contradicts

   Plaintiffs’ assertion that IED policy does not require a county to review a copy of an

   out-of-state voter registration form to determine that an individual authorized

   cancellation of his prior registrations. Indeed, to support this assertion, Plaintiffs rely

   on outdated deposition testimony of Defendant King taken over two years ago and

   taken in the context of how Crosscheck operated under SEA 442. See Common Cause

   Dkt. 183 at 14; NAACP Dkt. 135 at 14. SEA 442 had removed the requirement that

   a county had to determine that a voter authorized the cancellation of any previous

   registration by the voter when the voter registered in another state, and SEA 334 re-

   introduced that provision, a vital consideration when evaluating the applicability of

   deposition testimony taken in light of the law in place at the time of the testimony.

          Some states use voter registration forms that include an authorization by the

   voter to cancel the registration at a prior address. See Common Cause Dkt. 194 at 2;

   NAACP Dkt. 142 at 2. The Seventh Circuit expressly declined to address whether

   such a confirmation, when passed through multiple hands to get to the jurisdiction

   where the voter had previously been registered, violated the NVRA. Common Cause



                                               10
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 11 of 18 PageID #: 2542




   Indiana v. Lawson, 937 F.3d 944, 961 (7th Cir. 2019). Accordingly, contrary to

   Plaintiffs’ assertions, the law of the case does not apply here as the Seventh Circuit

   did not address this issue.

         Plaintiffs also take issue with SEA § 8(f)(2), which provides:

                If the election division forwards written notice from
                another state to an Indiana county voter registration
                official, the county should consider this notice as
                confirmation that the individual is registered in another
                jurisdiction and has requested cancellation of the Indiana
                registration. A copy of the actual voter signature is not
                required to be provided to the county for the voter's status
                to be canceled if the written notice is forwarded by the
                election division.

   SEA § 8(f)(2). Plaintiffs assert that “written notice” could be “just about anything”

   based on deposition testimony taken of Defendant King over two years’ prior to the

   passage of SEA 334, where Defendant King was being questioned about what

   constituted written notice under SEA 442. Common Cause Dkt. 183 at 30; NAACP

   Dkt. 135 at 30. Again, the applicability of deposition testimony taken regarding the

   earlier law which differs significantly from the current law is useless as supporting

   evidence for Plaintiffs’ new claims. Notably, in contrast to SEA 442, SEA 334

   explicitly provides in Section 8(f)(1) that if a county receives information directly from

   another state, and not from the Indiana Election Division, “the out-of-state voter

   registration official must provide a copy of the voter's signed voter registration

   application which indicates the individual authorizes cancellation of the individual's

   previous registration.”




                                              11
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 12 of 18 PageID #: 2543




         As the U.S. Supreme Court has long recognized, “[i]t is a fundamental canon

   of statutory construction that the words of a statute must be read in their context and

   with a view to their place in the overall statutory scheme.” Davis v. Michigan v. Dept.

   of Treasury, 489 U.S. 803, 809 (1989). Under the doctrine of statutory construction,

   considering Section 8(f)(1) and 8(f)(2) together, Section 8(f)(1) implies that under

   Section 8(f)(2), if the Indiana Election Division notifies a county official that the voter

   cancelled registration, the Indiana Election Division also received a copy of the voter’s

   signed voter registration application authorizing cancellation. The NVRA provides

   that a state generally cannot remove a voter from the registration rolls without direct

   contact from voter, but the NVRA does not address whether a state official in

   possession of a signed voter registration form authorizing cancellation can notify a

   county official that a voter in another state authorized cancelling his or her Indiana

   voter registration without providing a copy of the signed voter registration to the

   county official before the county official removes the voter from the rolls. 52 U.S.C. §

   20507(d)(1); see also Common Cause Indiana v. Lawson, 961 F.3d 944, 961 (7th Cir.

   2019) (“when a state does not itself possess a copy of a communication from a

   suspected Indiana registrant, it does not have a ‘request of the registrant’ sufficient

   by itself to permit immediate removal of that voter’s name from the rolls” (emphasis

   added)).

         SEA 334 also re-introduces the notice and waiting requirement that had been

   included in the Indiana Election Code before SEA 442’s implementation, something

   Plaintiffs challenged in their Complaints. See SEA § 8(e); Common Cause Dkt. 184-1



                                               12
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 13 of 18 PageID #: 2544




   at 10; NAACP Dkt. 137-2 at 10; Common Cause Dkt 1 at 2, ¶ 5; NAACP Dkt. 1 at 3,

   ¶ 4. Notably, SEA 334 requires that if a county voter registration official determines

   that the voter did not authorize the cancellation of any previous registration when

   the voter registered in another state, the county voter registration must send an

   address confirmation notice. SEA § 8(e). This provision of SEA 334 expressly

   addresses the Seventh Circuit’s concern that SEA 442 bypassed entirely NVRA’s

   notice and waiting required procedure, and the Seventh Circuit explicitly stated that

   Indiana may use a program like IDEA to launch this process. Common Cause Indiana

   v. Lawson, 937 F.3d 944, 962 (7th Cir. 2019).

         Importantly, Plaintiffs argue that IDEA’s implementation violates the NVRA,

   but provide no evidence that SEA 334’s provision establishing IDEA has actually been

   implemented. Plaintiffs provide no evidence that either the Indiana Election Division

   Co-Directors or the Indiana Secretary of State have implemented an Order yet as

   required by SEA 334 § 8(b) to establish IDEA’s administration of voter registration

   list maintenance, that any states have joined as members, or that states have begun

   exchanging voter registration data using IDEA.

         Plaintiffs improperly rely on evidence in the record collected during discovery

   and in the context of the law in place at the time, SEA 442, to support their assertions

   that the Defendants’ implementation of SEA 334—a substantially different law on its

   face—violates the NVRA and to support their assertions that counties do not

   implement voter registration list maintenance uniformly. Similarly, Plaintiffs

   improperly rely on recorded legislative testimony as evidence of how SEA 334 will be



                                             13
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 14 of 18 PageID #: 2545




   implemented. Under Indiana law, video, or audio footage of legislative sessions does

   not constitute part of the legislative history or an expression of legislative intent,

   unless certain conditions are met. I.C. § 2-5-1.1 et al. The legislative statements used

   by Plaintiffs in support of their contention that SEA 334 violates the NVRA were

   made under the protection of that statute and, therefore, it is improper to rely on

   them in place of discovery. See Benisek v. Lamone, 138 S. Ct. 1942, 1944 (2018)

   (stating that the newly presented claims required discovery specific to them).

   Regardless, “[l]egislative history is not the law.” Azar v. Allina Health Services, __

   U.S. ___, 139 S. Ct. 1804, 1814 (2019).

         Because SEA 334 is significantly different from its predecessor and does not,

   on its face, violate the NVRA as Plaintiffs suggest, summary judgment in Plaintiffs’

   favor is improper. By challenging the methods of implementing the new law,

   Plaintiffs have attempted to amend the factual basis of their Complaint through

   summary judgment briefing, and this Court should consequently deny their request

   for summary judgment.

      III.   Defendants Are Not Responsible for Implementing the Challenged
             Portions of SEA 334

         None of the Defendants implement and/or enforce the provisions of the statute

   at issue, specifically, SEA 334 §§ 5.5(d)-(f). Sovereign immunity therefore bars

   Plaintiffs’ claims for relief against those officials on the basis of that provision, and

   thus their motion for summary judgment should be denied.

         Plaintiffs’ request for summary judgment, and the subsequent grant of a

   permanent injunction prohibiting Defendants’ implementation of SEA 334 §§ 5.5(d)-

                                              14
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 15 of 18 PageID #: 2546




   (f), requires that the Defendants are in fact the parties who implement and enforce

   that statute. Since none of the Defendants presently named in this action do,

   Plaintiffs’ request for summary judgment is barred by sovereign immunity.

         The Ex parte Young doctrine establishes the exception(s) by which state

   officers acting in their official capacities can be sued for alleged violations of federal

   law (or the Constitution), thereby piercing the veil of protections granted by state

   sovereign immunity. See generally Ex parte Young, 209 U.S. 123 (1908). “[W]hen a

   federal court commands a state official to do nothing more than refrain from violating

   federal law, [he or she] is not the State for sovereign-immunity purposes.” Virginia

   Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 255 (2011). Thus, Plaintiffs’

   requests for relief can only be granted against Defendants if they enforce SEA 334,

   which they do not.

                [T]he Young principle teaches that it is not merely the general
         duty to see that the laws of the state are implemented that substantiates
         the required “connection”, but the particular duty to enforce the statute
         in question and a demonstrated willingness to exercise that duty...it
         must include the right and the power to enforce the statutes of the state,
         including, of course, the act in question...”


   Okpalobi v. Foster, 244 F.3d 405 (416–17) (5th Cir. 2001) (emphasis in original).

         At bottom, Plaintiffs face a standing issue with respect to the defendants

   they’ve named. To satisfy the standing requirements, “[t]here must be a causal

   connection between the plaintiff’s injury and the conduct of which he complains.” Doe

   v. Holcomb, 883 F.3d 971, 978 (7th Cir.)(2018), citing Lujan v. Defs. of Wildlife, 504

   U.S. 555, 560 (1992). Further, even if the plaintiff were to establish this causal



                                              15
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 16 of 18 PageID #: 2547




   connection, the plaintiff must further “show that it is likely a favorable decision

   against the named defendant would redress the plaintiff’s injury.” Id.

          The mere fact that Secretary Lawson is the Secretary of State of Indiana, and

   that Defendants King and Nussmeyer are Co-Directors of the Indiana Election

   Division, is not sufficient to make them appropriate Defendants in the present action.

   The mere fact that Defendants Lawson, King, and Nussmeyer have responsibilities

   with regards to overseeing state elections does not provide a sufficiently direct

   connection to the statute Plaintiffs seek to challenge. See also Doe v. Holcomb, 883

   F.3d 971, 976 (7th Cir.), cert denied, 139 S. Ct. 126, 202 L. Ed. 2d 33 (2018) (stating

   that “The mere fact that a governor is under a general duty to enforce state laws does

   not make him a proper defendant in every action attacking the constitutionality of a

   state statute.”).

          In Doe v. Holcomb, the Seventh Circuit declined to hold high-level state

   officials as de facto appropriate defendants merely because they held roles which

   generally required them to uphold the laws of the state. The rationale applied in Doe

   v. Holcomb applies here as well. Notably, none of the Defendants in this case has the

   “requisite connection” to bring them within Ex parte Young’s reach with regards to

   SEA 334. Specifically, the challenged portions of SEA 334 §§ 5.5(d)-(f) delegate the

   responsibility for determining which individuals meet the qualifications as set out in

   SEA 334 § 5.5(d) to the “individual county voter registration offices”, as they are

   defined in Ind. Code § 3-5-2-16.2.




                                             16
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 17 of 18 PageID #: 2548




         Plaintiffs have failed to demonstrate that Defendants have, or will, exert any

   direction or control over the determinations made under SEA 334 §§ 5.5(d)-(f), such

   that they would have a “substantial connection” to that process, and thus, are within

   the ambit of Ex parte Young. Additionally, there is nothing to suggest that

   Defendants have the authority to coerce the individual county voter registration

   offices to make specific determinations with regards to the removal of any Indiana

   registrants from the list of eligible voters due to a chance in residence.

         As a consequence of Plaintiffs’ failure to show that Defendants are the parties

   who implement and/or enforce the challenged portions of SEA 334, Defendants are

   not proper parties to this action, and thus Plaintiffs’ request for summary judgment

   is barred by sovereign immunity.

                                      CONCLUSION

         Because Plaintiffs’ summary judgment motion is an improper attempt to

   amend their pleadings through summary judgment briefings, and because SEA 334

   is a substantially different law than SEA 442, the law challenged in Plaintiffs’

   complaints, this Court should deny Plaintiffs’ summary judgment motion.

   Furthermore, this Court should deny Plaintiffs’ summary judgment motion because

   Plaintiffs’ claims against Defendants are barred by sovereign immunity as the

   Defendants are not responsible for removing voters from the voter registration list.




                                              17
Case 1:17-cv-02897-TWP-MPB Document 143 Filed 07/29/20 Page 18 of 18 PageID #: 2549




                                Respectfully submitted,

                                Office of the Indiana Attorney General


   Date: July 29, 2020          By:   Jefferson S. Garn
                                      Section Chief, Administrative & Regulatory
                                      Enforcement Litigation

                                      Aleksandrina P. Pratt
                                      Deputy Attorney General

                                      Courtney L. Abshire
                                      Deputy Attorney General

                                      Parvinder K. Nijjar
                                      Deputy Attorney General




         OFFICE OF THE INDIANA ATTORNEY GENERAL
         Indiana Government Center South, 5th Floor
         302 West Washington Street
         Indianapolis, Indiana 46204-2770
         Phone: (317) 234-7119
         Email: Jefferson.Garn@atg.in.gov




                                        18
